DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    8894132 CANADA INC., et al.,
                            Appellant,

                                    v.

              TCA GLOBAL CREDIT MASTER FUND, LP,
                           Appellee.

                              No. 4D21-3300

                         [December 29, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE-19-
000406 (14).

  Aliette D. Rodz and Jerel C. Dawson of Shutts & Bowen LLP, Miami, for
appellants.

  Aaron S. Blynn and Brett M. Halsey of Genovese Joblove & Battista,
Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.